Citation Nr: 0029152	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  00-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service-connected left knee disability from June 11, 1997, to 
February 26, 1998.

2.  Entitlement to a rating in excess of 30 percent for a 
service-connected left knee disability from February 27, 
1998, to August 26, 1999.

3.  Entitlement to a rating in excess of 30 percent for a 
service-connected left knee disability subsequent to 
September 30, 2000.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
polyneuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954, from June 1954 to June 1956, and from 
September 1956 to November 1963.  He also served in a reserve 
component of the military.

By a decision entered in August 1998, the RO granted an 
increased rating, to 20 percent, for the veteran's service-
connected left knee disability.  By that same decision, the 
RO also denied his application to reopen a claim of service 
connection for polyneuropathy.  He appealed both of the RO's 
determinations to the Board of Veterans' Appeals (Board).  In 
November 1999, while the appeal was pending, the RO increased 
the rating for the veteran's left knee disability to 30 
percent, effective from February 27, 1998, and granted a 
temporary total rating for the left knee, effective from 
August 27, 1999, to September 30, 2000, with the 30 percent 
rating to resume thereafter.  A statement of the case (SOC) 
was furnished to the veteran in February 2000, addressing the 
ratings assigned for his left knee and the denial of his 
application to reopen the claim of service connection for 
polyneuropathy.  Subsequently, in March 2000, he filed a VA 
Form 9 (Appeal to Board of Veterans' Appeals), indicating 
that he wanted to pursue an appeal with respect to all of the 
issues listed in the SOC.

In March 2000, the veteran filed a claim of service 
connection for a low back disorder secondary to his service-
connected left knee disability.  In November 2000, his 
representative raised the issue of entitlement to an 
effective date earlier than April 27, 1989, for the award of 
service connection and disability compensation benefits for 
the left knee disability.  The representative also raised the 
issue of the veteran's entitlement to a temporary total 
rating in connection with a left knee arthroscopy and partial 
meniscectomy performed in early April 1989.  Inasmuch as the 
RO has not yet had an opportunity to adjudicate these matters 
in the first instance, they are referred to the RO for 
appropriate action.


REMAND

By statements dated in March 2000, the veteran requested a 
hearing before a local hearing officer at the RO.  There is 
nothing in the record to show that the requested hearing has 
been held, or that the veteran has withdrawn his request.  A 
remand for a hearing is therefore required.  38 C.F.R. § 19.9 
(1999).

A remand is also required so that the veteran can be afforded 
a new examination of his left knee.  Although the record 
shows that he underwent an examination of the knee in October 
1999, that examination was conducted just two months after he 
underwent surgery for a total left knee replacement, during a 
time when he was still recovering.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999) (indicating that a knee 
disability is deemed to be totally disabling during the one-
year period following the implantation of a prosthesis).  A 
new examination is necessary.  38 C.F.R. §§ 3.327, 4.2 
(1999).

With regard to the veteran's application to reopen the claim 
of service connection for polyneuropathy, the Board notes 
that it does not have jurisdiction to consider the merits of 
a claim that has been the subject of a prior, final denial, 
unless new and material evidence is received to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Inasmuch as the veteran has requested a hearing on this 
issue, and has indicated that he has additional evidence to 
submit, the Board will defer adjudication of this matter 
pending the development sought below.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran should be notified of 
his right to supplement the record on 
appeal.  With regard to his service-
connected left knee disability, he 
should be asked to identify any 
additional, pertinent medical or other 
evidence that should be considered in 
connection with his claim.  If he 
identifies such evidence, and provides 
the necessary releases, the RO should 
make an effort to assist him in 
obtaining the evidence identified.  The 
RO should obtain copies of any reports 
reflecting additional, relevant 
treatment the veteran may have received 
at the VA Medical Center in Augusta, 
Georgia, and at the Dwight D. Eisenhower 
Army Medical Center, Fort Gordon, 
Georgia, since the time that reports 
from those facilities were last 
obtained.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination for purposes 
of assessing the severity of his 
service-connected left knee disability.  
The examiner should review the claims 
folder and a copy of this remand.  All 
indicated tests should be conducted.  
The examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected left knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate whether the knee 
is ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more.  The examiner should 
also indicate whether there is any 
evidence of impairment of the tibia or 
fibula in terms of malunion or nonunion.  
If there is evidence of malunion of the 
tibia or fibula, the examiner should 
indicate whether the resulting 
disability is best described as slight, 
moderate, or marked in degree.  If there 
is evidence of nonunion of the tibia or 
fibula, the examiner should indicate 
whether loose motion is present and 
whether a brace is required.  The 
examiner should also fully describe any 
surgical scars identified in the 
vicinity of the knee, and should 
indicate whether there is any evidence 
that the scars are poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, or otherwise 
causative of limitation of function.  
Any recurrent subluxation or lateral 
instability should be noted and 
characterized as being "slight," 
"moderate," or "severe."  Finally, 
the examiner should conduct range of 
motion studies on the knee.  The 
examiner should first record the range 
of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate whether the overall 
right knee disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  A complete rationale for all 
opinions should be provided.

	3.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

	4.  The veteran should be scheduled for 
a hearing before a hearing officer at 
the RO.  He and his representative 
should be notified of the date and time 
of the hearing, and a transcript of the 
hearing should be associated with the 
claims folder.

	5.  The RO should thereafter take 
adjudicatory action on the veteran's 
left knee claim.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also give consideration to the 
assignment of separate evaluations for 
laxity and limitation of motion of the 
knee in accordance with VAOPGCPREC 23-97 
(July 1, 1997), if appropriate.  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


